Exhibit 10.2

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

INVESTOR RIGHTS AGREEMENT

 

BY AND AMONG

 

THE SIMPLY GOOD FOODS COMPANY,

 

CONYERS PARK SPONSOR LLC

 

AND

 

ATKINS HOLDINGS LLC

 

DATED JULY 7, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

TABLE OF CONTENTS

 



1. Definitions 1       2. Underwritten Offerings 4       3. Procedures 7      
4. Indemnification 11       5. Board Rights 14       6. Holder Veto Rights 17  
    7. Information Rights 16       8. Restrictions on Transfer 18       9.
Termination 18       10. Miscellaneous 18



 



 
 

 

INVESTOR RIGHTS AGREEMENT

 

This INVESTOR RIGHTS AGREEMENT, dated as of July 7, 2017 (this “Agreement”), is
made and entered into by and among The Simply Good Foods Company, a Delaware
corporation (the “Company”), Conyers Park Sponsor LLC, a Delaware limited
liability company (“Sponsor”), and Atkins Holdings LLC, a Georgia limited
liability company (“Holder”).

 

RECITALS

 

WHEREAS, the Company has prepared a registration statement on Form S-4 (File No.
333-217244) with respect to the issuance and sale of its common stock, par value
$0.0001 per share (the “Common Stock”), with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”);

 

WHEREAS, Holder is a holder of Common Stock; and

 

WHEREAS, the Company and Sponsor have agreed to provide to Holder the rights set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,

 

IT IS AGREED as follows:

 

1.             DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by, or under common control with, such
specified Person.

 

“Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean any day except Saturday, Sunday or any days on which
banks are generally not open for business in New York, New York.

 

“Common Stock” shall have the meaning set forth in the Recitals hereof.

 

“Commission” shall have the meaning set forth in the Recitals hereof.

 

“Company” shall have the meaning set forth in the Preamble hereof.

 

“Demand Registration” shall have the meaning set forth in Section 2(a) of this
Agreement.

 



 1 

 

 

“Demand Registration Statement” shall have the meaning set forth in Section 2(a)
of this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

 

“FINRA” shall mean the Financial Industry Regulatory Authority.

 

“Holder” shall have the meaning set forth in the Preamble hereof.

 

“Holder Designee” shall have the meaning set forth in Section 5(a) of this
Agreement.

 

“Holder Group” shall mean the Holder, its Affiliates, any funds managed by Roark
Capital Management, LLC or its successor and their respective Affiliates,
portfolio companies and limited partners.

 

“Holder Observer” shall have the meaning set forth in Section 5(a) of this
Agreement.

 

“Holder Shares” shall mean at any time all securities of the Company or of any
successor of the Company beneficially owned (as such term is defined in Rule
13d-3 under the Exchange Act) by Holder, including any and all securities of the
Company or of any successor of the Company acquired and held in such capacity
subsequent to the date hereof; provided, however, that such Holder Shares shall
cease to be Holder Shares with respect to Holder upon the earliest to occur of
(a) with respect to any particular Holder Share, such Holder Share shall have
been sold, transferred, disposed of or exchanged by Holder, and (b) the date on
which such securities shall have ceased to be outstanding.

 

“Holder’s Initial Equity Stake” shall mean 8,843,174 shares of Common Stock.

 

“Liabilities” shall have the meaning set forth in Section 4(a)(i) of this
Agreement.

 

“Maximum Threshold” shall have the meaning set forth in Section 2(c)(i) of this
Agreement.

 

“Non-Holder Securities” shall have the meaning set forth in Section 2(c)(i) of
this Agreement.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of Holder Shares covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 



 2 

 

 

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any Holder Shares
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

“Sale Expenses” shall mean (a) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities, (b) all filing and stock exchange fees, all fees and expenses of
complying with securities or “blue sky” laws (including any legal investment
memoranda related thereto), all fees and expenses of custodians, transfer agents
and registrars, all printing and producing expenses, messenger and delivery
expenses and any reasonable and documented fees and disbursements of counsel
retained by Holder up to $50,000, (c) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
marketing or selling of Holder Shares, (d) fees and expenses in connection with
any review by FINRA of the underwriting arrangements or other terms of the
offering, and all fees and expenses of any “qualified independent underwriter,”
including the reasonable fees and expenses of any counsel thereto, and (e) costs
of any selling agreements and other documents in connection with the offering,
sale or delivery of Holder Shares; provided, however, that “Sale Expenses” shall
not include any out-of-pocket expenses of Holder (other than as set forth in
clause (b) above), transfer taxes, underwriting or brokerage commissions or
discounts associated with effecting any sales of Holder Shares that may be
offered, which expenses shall be borne by Holder.

 

“Securities Act” shall have the meaning set forth in the Recitals hereof.

 

“Shelf Registration Statement” shall have the meaning set forth in Section 2(b)
hereof.

 

“Sponsor” shall have the meaning set forth in the Preamble hereof.

 

“Termination Date” shall have the meaning set forth in Section 9(a) of this
Agreement.

 

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 



 3 

 

 

2.            REGISTERED OFFERINGS

 

(a)       Registration Rights.

 

(i)       Demand Registration. So long as the Company does not have an effective
Shelf Registration Statement with respect to the Holder Shares, Holder may
request registration under the Securities Act of all or part of the Holder
Shares (“Demand Registration”) with an anticipated aggregate offering price of
at least $10.0 million at any time and from time to time. The Company shall,
subject to any Suspension Period, use commercially reasonable efforts to file
with the Commission as promptly as practicable, but not more than forty-five
(45) days, following receipt of any such request for Demand Registration one or
more registration statements with respect to all such Holder Shares (the “Demand
Registration Statement”); provided, that no such Demand Registration Statement
shall be required to be filed prior to the expiration of the Initial Lock-Up
Period. The Company shall use commercially reasonable efforts to cause such
Demand Registration Statement to be declared effective by the Commission as soon
as practicable after the filing thereof. The Demand Registration Statement shall
be on an appropriate form and the Registration Statement and any form of
prospectus included therein (or prospectus supplement relating thereto) shall
reflect the plan of distribution or method of sale as the Holder may from time
to time notify the Company. The Company may include in such registration
additional securities to be registered thereunder, including securities to be
sold for the Company’s own account or the account of Persons other than Holder,
so long as such inclusion does not prevent Holder Shares from being included
therein. The Holder may cause the Company to postpone or withdraw the filing or
the effectiveness of a Demand Registration at any time in its sole discretion.
The Company shall not be obligated to effect more than three (3) Demand
Registrations in respect of the Holder Shares.

 

(ii)       Shelf Registration. At any time that the Company is eligible to
register the Holder Shares on a registration statement on Form S-3, the Company
shall use commercially reasonable efforts to file with the Commission, one or
more registration statements on Form S-3 with respect to the Holder Shares under
the Securities Act for the offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act (the “Shelf Registration Statement”). If such
Shelf Registration Statement is not automatically declared effective by the
Commission or does not automatically become effective, the Company shall use its
commercially reasonable efforts to cause such Shelf Registration Statement to be
declared effective by the Commission as soon as practicable after the filing
thereof. The Shelf Registration Statement and any form of prospectus included
therein (or prospectus supplement relating thereto) shall reflect the plan of
distribution or method of sale as the Holder may from time to time notify the
Company of.

 

(iii)       Underwritten Offerings. The Holder shall have a right to conduct an
Underwritten Offering pursuant to a Demand Registration or Shelf Registration
Statement. If any of the Holder Shares covered by a Demand Registration or Shelf
Registration Statement are to be sold in an Underwritten Offering, the Holder
shall have the right to select the managing underwriter or underwriters, subject
to the Company’s consent (not to be unreasonably withheld, conditioned or
delayed), to administer any such offering to the extent fifty percent (50%) or
more of the shares to be sold in such Underwritten Offering will be sold by the
Holder or its Affiliates.

 



 4 

 

 

(b)       Piggyback Rights.

 

(i)       Right to Piggyback. Whenever the Company proposes to pursue an
Underwritten Offering of any shares of Common Stock, whether for its own account
or for the account of one or more stockholders of the Company, the Company shall
give prompt written notice to Holder of its intention to pursue such
Underwritten Offering and shall include in such Underwritten Offering all Holder
Shares with respect to which the Company has received written requests for
inclusion therein within five (5) Business Days after the receipt of the
Company’s notice. The Company may terminate, suspend or postpone the
Underwritten Offering at any time in its sole discretion.

 

(ii)       Withdrawal. Holder may elect to withdraw its request for inclusion of
any Holder Shares in any Underwritten Offering by giving written notice to the
Company of such request to withdraw prior to the filing of a final Prospectus
with the Commission pursuant to Rule 424 under the Securities Act. The Company
(whether on its own determination or as the result of a withdrawal by Holder)
may postpone, suspend or terminate such Underwritten Offering at any time prior
to the consummation of such Underwritten Offering without thereby incurring any
liability to Holder. In the case of any withdrawal by Holder, the Company shall
not be required to pay any expenses incurred by Holder in connection with such
Underwritten Offering.

 

(c)       Priority.

 

(i)       Priority on Secondary Underwritten Offerings. If, in connection with
an Underwritten Offering that is effectuated for the account of stockholders of
the Company, including pursuant to Section 2(a)(iii) hereof, in which Holder
Shares are included, the managing underwriters of such Underwritten Offering
advise the Company in writing that, in their opinion and in consultation with
the Company, the number of shares of Common Stock, including any Holder Shares,
requested to be included in such Underwritten Offering exceeds the number that
can be sold in such Underwritten Offering and/or that the number of Holder
Shares proposed to be included in any such Underwritten Offering would adversely
affect the price per share of the Company’s equity securities to be sold in such
Underwritten Offering (such maximum number of securities or Holder Shares, as
applicable, the “Maximum Threshold”), the number of shares of Common Stock to be
included in such Underwritten Offering shall be allocated among the Holder and
holders of Non-Holder Securities as follows: (A) first, the shares comprised of
Holder Shares and the shares of Common Stock of a holder of the Company’s
securities other than Holder Shares (“Non-Holder Securities”) that either (a)
the Company is obligated to include pursuant to written contractual rights
entered into prior to or on the date hereof or (b) such other contractual rights
governing the applicable Non-Holder Securities provide that the Holder’s
participation rights in such offering are pari passu with respect to
registration cutbacks in the same fashion as set forth in this clause (A), pro
rata, based on the amount of such Common Stock initially requested to be
included by the Holder or holders of Non-Holder Securities or as such Holder or
holders of Non-Holder Securities may otherwise agree, that can be sold without
exceeding the Maximum Threshold; (B) second, to the extent that the Maximum
Threshold has not been reached under the foregoing clause (A), Non-Holder
Securities that the Company is obligated to include pursuant to written
contractual rights entered into after the date hereof that do not comply with
Clause (A)(b) above, that can be sold without exceeding the Maximum Threshold;
and (C) third, to the extent that the Maximum Threshold has not been reached
under the foregoing clauses (A) and (B), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Threshold. In the event that a registration that is subject to this
Section 2(c) is a Holder Demand Registration under Section 2(a) and as the
result of the inclusion in such registration or Underwritten Offering of
Non-Holder Securities and any cutback contemplated by this clause (c) Holder is
not able to sell at least 80% of the Holder Shares it initially requested to be
sold in such Underwritten Offering, then notwithstanding the provisions of
Section 2(a), such registration will not reduce the number of Demand
Registrations Holder is then entitled to under Section 2(a).

 



 5 

 

 

(ii)       Priority on Primary Underwritten Offerings. If, in connection with an
Underwritten Offering that is initiated by the Company primarily for its own
account, the managing underwriters of such Underwritten Offering advise the
Company in writing that, in their opinion and in consultation with the Company,
the number of shares of Common Stock, including any Holder Shares, requested to
be included in such Underwritten Offering exceeds the Maximum Threshold, the
number of shares of Common Stock to be included in such Underwritten Offering
shall be allocated as follows: (A) first, the shares of Common Stock or other
securities to be sold by the Company; (B) second, the shares comprised of Holder
Shares and Non-Holder Securities that the Company is obligated to include
pursuant to written contractual rights entered into prior to or on the date
hereof, pro rata, based on the amount of such Common Stock initially requested
to be included by the Holder or holders of Non-Holder Securities or as such
Holder or holders of Non-Holder Securities may otherwise agree, that can be sold
without exceeding the Maximum Threshold; and (C) third, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (A) and (B),
Non-Holder Securities that the Company is obligated to include pursuant to
written contractual rights entered into after the date hereof, that can be sold
without exceeding the Maximum Threshold.

 

(iii)       Block Trades. Notwithstanding the foregoing, if Holder wishes to
engage in an underwritten block trade off of an effective Registration
Statement, Holder may notify the Company of the block trade offering on the day
such offering is to commence and the Company shall as expeditiously as possible
use its commercially reasonable efforts to facilitate such offering (which may
close as early as three (3) Business Days after the date it commences); provided
that in the case of such underwritten block trade, only Holder shall have a
right to notice of and to participate in such offering.

 

(d)       Continued Effectiveness. The Company shall use commercially reasonable
efforts to keep any Registration Statement continuously effective for the period
beginning on the date on which such Registration Statement is declared effective
and ending on the date that all of Holder Shares registered under the
Registration Statement cease to be Holder Shares. During the period that such
Registration Statement is effective, the Company shall use commercially
reasonable efforts to supplement or make amendments to the Registration
Statement, if required by the Securities Act or if reasonably requested by
Holder (whether or not required by the form on which the securities are being
registered), including to reflect any specific plan of distribution or method of
sale, and shall use its commercially reasonable efforts to have such supplements
and amendments declared effective, if required, as soon as practicable after
filing.



 



 6 

 

 

(e)       Suspension Period. Notwithstanding any provision of this Agreement to
the contrary, if the Board determines in good faith that any use of a
Registration Statement or Prospectus hereunder involving Holder Shares:

 

(i)       would reasonably be expected to materially impede, delay or interfere
with, or require premature disclosure of, any material financing, offering,
acquisition, disposition, merger, corporate reorganization, segment
reclassification or discontinuance of operations that is required to be
reflected in pro forma or restated financial statements that amends historical
financial statement of the Company, or other significant transaction or any
negotiations, discussions or pending proposals with respect thereto, involving
the Company or any of its subsidiaries, or

 

(ii)       would require, after consultation with counsel to the Company, the
disclosure of material non-public information, the disclosure of which would (x)
not be required to be made if a Registration Statement were not being used and
(y) reasonably be expected to materially and adversely affect the Company, then
the Company shall be entitled to suspend, for not more than 45 consecutive days
(a “Suspension Period”), but in no event (A) more than twice in any rolling
twelve (12) month period (which periods may be successive) and (B) for more than
an aggregate of ninety (90) days in any rolling twelve (12) month period,
commencing on the date of this Agreement, the use of any Registration Statement
or Prospectus and shall not be required to amend or supplement the Registration
Statement, any related Prospectus or any document incorporated therein by
reference. The Company promptly will give written notice of any such Suspension
Period the Holder.

 

(f)       Sale Expenses. Subject to the limitations set forth in Section
(2)(b)(ii), all Sale Expenses of Holder incurred in connection with Section 2
and Section 3 shall be borne by the Company.

 

3.            PROCEDURES

 

(a)       In connection with the filing of any Registration Statement or sale of
Holder Shares as provided in this Agreement, the Company shall use commercially
reasonable efforts to, as expeditiously as reasonably practicable:

 

(i)       notify promptly Holder and, if requested by Holder, confirm such
advice in writing promptly at the address determined in accordance with Section
10(e), (A) of the issuance by the Commission or any state securities authority
of any stop order suspending the effectiveness of a Registration Statement or
the initiation of any proceedings for that purpose, (B) if, between the
effective date of a Registration Statement and the closing of any sale of Holder
Shares covered thereby, the representations and warranties of the Company
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to the offering cease to be true and correct
in all material respects, (C) of the happening of any event or the discovery of
any facts during the period a Registration Statement is effective as a result of
which such Registration Statement or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or, in the case of the prospectus, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (which information
shall be accompanied by an instruction to suspend the use of the Registration
Statement and the prospectus until the requisite changes have been made), (D) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of Holder Shares, for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose and (E) of the
filing of a post-effective amendment to such Registration Statement;

 



 7 

 

 

(ii)       furnish Holder’s legal counsel, if any, copies of any comment letters
relating to Holder received from the Commission or any other request by the
Commission or any state securities authority for amendments or supplements to a
Registration Statement and prospectus or for additional information relating to
Holder;

 

(iii)       make commercially reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement at the earliest
possible moment;

 

(iv)       upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 3(a)(i)(C) and 3(a)(i)(D), as promptly as practicable
after the occurrence of such an event, use its commercially reasonable efforts
to prepare a supplement or post-effective amendment to the Registration
Statement or the related prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of Holder Shares, such prospectus will not contain at the time
of such delivery any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or will remain so
qualified, as applicable. At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify Holder of such
determination and to furnish Holder such number of copies of the prospectus as
amended or supplemented, as such Holder may in customary form reasonably
request;

 

(v)       enter into agreements in customary form (including underwriting
agreements) and take all other reasonable and customary appropriate actions in
order to expedite or facilitate the disposition of such Holder Shares whether or
not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration:

 

(A)      make such representations and warranties to Holder and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in similar Underwritten Offerings as may be reasonably
requested by them;

 



 8 

 

 

(B)       obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to any managing underwriter(s) and their counsel) addressed to the
underwriters, if any (and in the case of an underwritten registration, Holder),
covering the matters customarily covered in opinions requested in Underwritten
Offerings and such other matters as may be reasonably requested by the
underwriter(s);

 

(C)       obtain “comfort” letters and updates thereof from the Company’s
independent registered public accounting firm (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in the Registration Statement) addressed to the
underwriter(s), if any, and use commercially reasonable efforts to have such
letter addressed to Holder in the case of an underwritten registration (to the
extent consistent with Statement on Auditing Standards No. 72 of the American
Institute of Certified Public Accounts), such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters to
underwriters in connection with similar Underwritten Offerings;

 

(D)       enter into a securities sales agreement with Holder and an agent of
Holder providing for, among other things, the appointment of such agent for
Holder for the purpose of soliciting purchases of Holder Shares, which agreement
shall be in form, substance and scope customary for similar offerings;

 

(E)       if an underwriting agreement is entered into, use commercially
reasonable efforts to cause the same to set forth indemnification provisions and
procedures substantially similar to the indemnification provisions and
procedures set forth in Section 4 with respect to the underwriters and all other
parties to be indemnified pursuant to Section 4 or, at the request of any
underwriters, in the form customarily provided to underwriters in similar types
of transactions; and

 

(F)       deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to Holder and the managing
underwriters, if any;

 

(vi) make available for inspection by any underwriter participating in any
disposition pursuant to a Registration Statement, Holder’s legal counsel and any
accountant retained by a Holder, all financial and other records, pertinent
corporate documents and properties or assets of the Company reasonably requested
by any such Persons (excluding all trade secrets and other proprietary or
privileged information) to the extent required for the offering and subject to
that certain confidentiality agreement, by and between the Company and Holder,
as of August 15, 2016, and cause the respective officers, directors, employees,
and any other agents of the Company to supply all information reasonably
requested by any such representative, underwriter, counsel or accountant in
connection with a Registration Statement, and make such representatives of the
Company available for discussion of such documents as shall be reasonably
requested by the Company; provided, however, that Holder’s legal counsel, if
any, and the representatives of any underwriters will use commercially
reasonable efforts, to the extent reasonably practicable, to coordinate the
foregoing inspection and information gathering and to not unreasonably disrupt
the Company’s business operations;

 



 9 

 

 

(vii)       a reasonable time prior to filing any Registration Statement, any
prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the underwriter(s) of an Underwritten Offering of Holder Shares; within five
(5) Business Days after the filing of any Registration Statement, provide copies
of such Registration Statement to Holder’s legal counsel; consider in good faith
making any changes requested and make such changes in any of the foregoing
documents as are legally required prior to the filing thereof, or in the case of
changes received from Holder’s legal counsel by filing an amendment or
supplement thereto, as the underwriter or underwriters, or in the case of
changes received from Holder’s legal counsel relating to Holder or the plan of
distribution of Holder Shares, as Holder’s legal counsel reasonably requests;
not file any such document in a form to which any underwriter shall not have
previously been advised and furnished a copy of; not include in any amendment or
supplement to such documents any information about Holder or any change to the
plan of distribution of Holder Shares that would limit the method of
distribution of Holder Shares unless Holder’s legal counsel has been advised in
advance and has approved such information or change; and reasonably during
normal business hours make the representatives of the Company available for
discussion of such document as shall be reasonably requested by the Holder’s
legal counsel, if any, on behalf of Holder, Holder’s legal counsel or any
underwriter;

 

(viii)       otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering at least twelve (12) months which shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(ix)       cooperate and assist in any filings required to be made with FINRA
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter” that is required
to be retained in accordance with the rules and regulations of FINRA);

 

(x)       the Company may (as a condition to Holder’s participation in an
Underwritten Offering) require each Holder of Holder Shares to furnish to the
Company such information regarding the Holder and the proposed distribution by
Holder as the Company may from time to time reasonably request in writing;

 

(xi)       if Holder Shares are to be sold in an Underwritten Offering, to
include in the registration statement to be used all such information as may be
reasonably requested by the underwriters for the marketing and sale of such
Holder Shares; and

 



 10 

 



 

(xii) in connection with an Underwritten Offering, cause the appropriate
officers of the Company to (A) prepare and make presentations at any “road
shows” and before analysts and rating agencies, as the case may be, (B) take
other actions to obtain ratings for any Holder Shares and (C) use their
commercially reasonable efforts to cooperate as reasonably requested by the
underwriters in the offering, marketing or selling of Holder Shares.

 

Holder agrees that, upon receipt of any notice from the Company of the happening
of any event or the discovery of any facts of the type described in Section
3(a)(i), Holder will forthwith discontinue disposition of Holder Shares pursuant
to a Registration Statement relating to such Holder Shares until Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 3(a)(i), and, if so directed by the Company, Holder will deliver to the
Company (at the Company’s expense) all copies in Holder’s possession, other than
permanent file copies then in Holder’s possession, of the prospectus covering
such Holder Shares at the time of receipt of such notice.

 

4.            INDEMNIFICATION

 

(a)       Indemnification by the Company. The Company agrees to indemnify and
hold harmless Holder, and the respective officers, directors, partners,
employees, representatives and agents of Holder, and each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) Holder, as follows:

 

(i)       against any and all loss, liability, claim, damage, judgment, actions,
other liabilities and expenses whatsoever (the “Liabilities”), as incurred,
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment or supplement
thereto) pursuant to which Holder Shares were registered under the Securities
Act, including all documents incorporated therein by reference, or the omission
or alleged omission therefrom of a material fact required to be stated therein
or necessary to make the statements therein not misleading, or arising out of
any untrue statement or alleged untrue statement of a material fact contained in
any prospectus (or any amendment or supplement thereto) or the omission or
alleged omission therefrom at such date of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)       against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that any such settlement is
effected with the written consent of the Company; and

 



 11 

 

 

(iii)       against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above; provided,
however, that the indemnity obligations in clauses (i)-(iii) of this Section
4(a) shall not apply to any Liabilities (i) to the extent arising out of any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company by Holder with the understanding that such information will be used in a
Registration Statement (or any amendment thereto) or any prospectus (or any
amendment or supplement thereto) or (ii) to the extent they arise from the use
of any Registration Statement during any Suspension Period.

 

(b)       Indemnification by Holder. Holder agrees to indemnify and hold
harmless the Company, and each of its respective officers, directors, partners,
employees, representatives and agents and any person controlling the Company,
against any and all Liabilities described in the indemnity contained in Section
4(a), as incurred, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions, made in the Registration Statement (or
any amendment thereto) or any prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to Holder furnished to the Company by Holder with the understanding
that such information will be used in the Registration Statement (or any
amendment thereto) or such prospectus (or any amendment or supplement thereto);
provided, however, that Holder shall not be liable for any claims hereunder in
excess of the amount of net proceeds received by Holder from the sale of Holder
Shares pursuant to such Registration Statement.

 

(c)       Notices of Claims, etc. Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure so to notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. An indemnifying party may participate at its own expense in the
defense of such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party. In no event shall the indemnifying party or
parties be liable for the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever in respect of which indemnification or contribution could
be sought under this Section 4 (whether or not the indemnified parties are
actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 



 12 

 



 

(d)       Contribution. If the indemnification provided for in this Section 4 is
for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any Liabilities referred to therein, then each indemnifying
party shall contribute to the aggregate amount of such Liabilities incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative fault of the Company, on the one hand, and Holder, on the
other hand, in connection with the statements or omissions which resulted in
such Liabilities, as well as any other relevant equitable considerations.

 

The relative fault of the Company on the one hand and Holder on the other hand
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company or
Holder and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

The Company and Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 4. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 4 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

 

No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 4, each Person, if any, who controls Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall have the same rights to contribution as Holder, and each director of
the Company, and each Person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
shall have the same rights to contribution as the Company.

 



 13 

 

 

5.            BOARD RIGHTS

 

(a)       Board Designation and Board Observer. Effective as of the Closing and,
at the request of Holder, at any other time at which a Holder Designee (as
defined below) is not a member of the Board, the Company shall, at the next
annual or special meeting of stockholders of the Company, as applicable, at
which directors are to be elected, nominate for election to the Board one (1)
qualified person as a Class III director to be chosen by Holder (a “Holder
Designee”) if the Holder so elects. The Company, Sponsor and each of their
respective Affiliates shall take all actions necessary to cause the Holder
Designee previously identified by Holder and vetted by the Company in accordance
with Section 5(c) to be appointed to the Board. Following the Closing, the
Company shall take all actions necessary to cause any Holder Designee vetted by
the Company in accordance with Section 5(c) hereof to be included in the slate
of nominees recommended by the Board for election as a director at each
applicable annual or special meeting of stockholders at which Class III
directors are to be elected, and Sponsor and each of its Affiliates that it
controls will use their commercially reasonable efforts, subject to the other
provisions of this Section 5, to cause the Holder Designee to be nominated for
election and to support election of such Person to the Board. For so long as the
Holder Group holds at least 50% of Holder’s Initial Equity Stake, the Company’s
obligations under this Section 5 shall survive. Once the Holder Group owns less
than such amount the obligations under this Section 5 shall terminate. If Holder
elects not to nominate a Holder Designee at any time or the Holder Designee
resigns or is removed and is not replaced or nominated in accordance with and in
the timeframe provided in Section 5(b) below, Holder may select one (1)
non-voting observer to participate in any Board meeting (including any committee
thereof) for so long as the Holder Group holds at least 50% of Holder’s Initial
Equity Stake (the “Holder Observer”). The Holder Observer shall be bound by the
same policies and rules that govern the Board (including but not limited to
confidentiality obligations and trading restrictions). Additionally, the Holder
may appoint a Holder Observer to the Board at any time a Holder Designee is not
serving on the Board, and such appointment will not result in Holder losing its
right to appoint a successor Holder Designee so long as a Holder Designee
candidate is timely designated by Holder in accordance with Section 5(b) below
and such interim observer right will terminate when such newly designated Holder
Designee is elected to the Board.

 

(b)       Replacement. Subject to the Certificate of Incorporation of the
Company, if a vacancy occurs because of death, disability, disqualification,
resignation or removal of a Holder Designee, Holder shall have the right to
designate such Person’s successor in accordance with this Agreement if Holder
does so within 30 calendar days of the date on which the departed Holder
Designee ceased to serve on the Board and the Company and the Board, subject to
a determination of the Board in good faith, after consultation with outside
legal counsel, that such action would not constitute a breach of its fiduciary
duties or applicable law, or the requirements of any securities exchange on
which the Company’s equity securities are listed, shall take all reasonable
actions necessary to promptly fill the vacancy with such successor Holder
Designee; provided, however, that if the Board determines that such action would
constitute a breach of its fiduciary duties or applicable law, the Company shall
promptly notify the Holder of the occurrence of such event and permit the Holder
to designate an alternate Holder Designee to fill such vacancy.

 



 14 

 

 

(c)       Designee Requirements. Any Holder Designee will be subject to the
Company’s customary due diligence process, including its review of a completed
questionnaire and a background check. Based on the foregoing, the Company may
object to any proposed Holder Designee provided (a) it does so in good faith,
and (b) such objection is based upon any of the following: (i) such proposed
director was convicted in a criminal proceeding or is a named subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses), (ii) such proposed director was the subject of any order, judgment,
or decree not subsequently reversed, suspended or vacated of any court of
competent jurisdiction, permanently or temporarily enjoining such proposed
director from, or otherwise limiting, the following activities: (A) engaging in
any type of business practice, or (B) engaging in any activity in connection
with the purchase or sale of any security or in connection with any violation of
federal or state securities laws, (iii) such proposed director was the subject
of any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any federal or state authority barring, suspending or otherwise
limiting for more than 60 days the right of such person to engage in any
activity described in clause (ii)(B), or to be associated with persons engaged
in such activity, (iv) such proposed director was found by a court of competent
jurisdiction in a civil action or by the Commission to have violated any federal
or state securities law, and the judgment in such civil action or finding by the
Commission has not been subsequently reversed, suspended or vacated, or (v) such
proposed director was the subject of, or a party to any federal or state
judicial or administrative order, judgment, decree, or finding, not subsequently
reversed, suspended or vacated, relating to a violation of any federal or state
securities laws or regulations. In the event the Board reasonably finds the
proposed director to be unsuitable based upon one or more of the foregoing
clauses (i) through (v) and reasonably objects to the identified director,
Holder shall be entitled to propose a different nominee to the Board within 30
calendar days of the Company’s notice to Holder of its objection to the proposed
Holder Designee and such nominee shall be subject to the review process outlined
above.

 

(d)       Sponsor Obligations. Sponsor and its Affiliates agree to vote (at any
annual meeting of the stockholders of the Company or special meeting of the
stockholders of the Company) all shares of its Common Stock then beneficially
owned (whether so beneficially owned as of the date hereof or hereafter
acquired) in favor of, or otherwise to consent to the election or appointment of
a Holder Designee, as applicable.

 

(e)       Subsidiary Boards. Company shall take all necessary action to cause
the Holder Designee, if any (or any Person designated by the Holder Designee) at
the request of such Holder Designee to be elected to the board of directors (or
similar governing body) of each material operating subsidiary of the Company.
The Holder Designee or the Holder Observer, as applicable, shall have the right
to attend (in person or remotely) any meetings of the board of directors (or
similar governing body or committee thereof) of each subsidiary of the Company.

 

(f)       Board Committees. Unless otherwise agreed in writing by Holder,
subject to applicable law and applicable stock exchange rules, the Company shall
take all necessary action to cause the Holder Designee, if any, to be appointed
to a standing committee of the Board of the Holder’s choosing; provided, that if
Holder shall request appointment of Holder Designee to the Audit Committee of
the Board, Holder Designee must satisfy any independence requirements and have
the financial knowledge to serve on the Audit Committee required by applicable
rules and regulations of the Commission and stock exchange rules, as determined
in good faith by the Board, but shall not be required to be an “audit committee
financial expert” as such term is defined by the Commission. The Holder Designee
or Holder Observer, as applicable, shall have the right to attend (in person or
remotely) any meetings of any committee of the Board and receive any materials
provided to any committee of the Board, unless, in the case of a Holder
Observer, the Board determines in good faith that there is a conflict or such
Holder Observer’s presence or receipt of materials would reasonably be expected
to impact the privileged nature of any matter being discussed.

 



 15 

 

 

(g)       Compensation, Indemnification and Insurance. At the discretion of
Holder, the Holder Designee, if any, shall be entitled to the same retainer,
equity compensation or other fees or compensation, including travel and expense
reimbursement, paid to the non-employee directors of the Company for their
services as a director, including any service of any committee of the Board. The
Company shall reimburse any reasonable commercial travel and expenses incurred
by the Holder Observer, if any, in connection with attending any meetings of the
Board, any committee of the Board, or any board of directors (or similar
governing body) of any subsidiary of the Company. For so long as any Holder
Designee continues to serve as a director or any Holder Observer continues to
act as a non-voting observer, and for a period of six (6) years thereafter, the
Company shall, to the extent permitted by applicable laws, indemnify such Holder
Designee or Holder Observer and shall include such persons for coverage under
any directors’ and officers’ liability insurance policies maintained by it to
the same extent it now indemnifies and provides insurance for the nonexecutive
members of the Board. In all directors’ and officers’ insurance policies, each
Holder Designee and Holder Observer shall be covered as an insured in such a
manner as to provide such Holder Designee or Holder Observer with rights and
benefits under such insurance policies no less favorable than provided to the
other non-executive directors of the Company. The Holder Designee or Holder
Observer, as applicable shall be permitted to participate in any meeting of the
Board, any committee of the Board, or any board of directors (or similar
governing body) of any subsidiary of the Company via teleconference.

 

(h)       Board Observer. The Company shall provide the Holder Observer, if any,
with copies of all notices, minutes, consents, and other materials that it
provides to the members of the Board, any committee of the Board, or any board
of directors (or similar governing body) of any subsidiary of the Company, at
the same time and in the same manner as provided to such members.

 

6.             INFORMATION RIGHTS

 

(a)       Right to Information. From and after the date hereof and until the
Holder Group no longer holds at least 50% of Holder’s Initial Equity Stake, the
Holder shall be entitled to receive any information received by the Holder
Designee or Holder Observer, as applicable; provided, however, that the Holder
shall not be entitled to receive information provided to the Holder Designee or
Holder Observer, as applicable, if the Board (or committee thereof) determines
in good faith, based on the advice of Company counsel, that such omission may be
necessary in order to preserve the Company’s attorney-client privilege, and the
Holder shall not be entitled to receive, and the Company may screen the Holder
Designee and the Holder Observer from, information related to any matter that
involves any dispute, transaction or contract negotiation, amendment or
modification, or other situation that involves a direct conflict of interest
between the Company and/or one or more of its subsidiaries, on the one hand, and
Holder and/or one or more of its Affiliates, on the other hand, due to such
persons being on opposite sides of such dispute, transaction or contract
negotiation, amendment or modification or other situation. Any such information
may be provided to the Holder by the Company or the Holder Designee or Holder
Observer, as applicable. The Holder, in its sole discretion, may decline to
receive such information upon written notice to the Company.

 



 16 

 

 

(b)       Confidentiality. Holder shall maintain the confidentiality of any
confidential and proprietary information of the Company (“Proprietary
Information”) using the same standard of care as it applies to its own
confidential information, except for any Proprietary Information which is
publicly available or a matter of public knowledge generally. Nothing herein
shall prevent the Holder from (i) using Proprietary Information to enforce its
rights under this Agreement or the rights granted to it as a holder of Common
Stock contained in the Company’s Certificate of Incorporation; (ii) disclosing
Proprietary Information to Holder’s attorneys, accountants, consultants, and
other professionals, to the extent necessary to obtain their services in
connection with monitoring and managing the Holder’s investment in the Company
so long as such professionals are obligated to maintain the confidentiality of
the same; (iii) disclosing a summary of Proprietary Information as to the
performance of the Company to the Holder’s investment professionals that are
bound by appropriate trading policies, or the Holder’s co-investors, provided
that such recipients are subject to standard confidentiality obligations with
respect to such information no less protective of the Company’s interests than
this Section 6(b) and Holder shall not waive such confidentiality obligations of
co-investor recipients with respect to such information; and (iv) disclosing
Proprietary Information as may otherwise be required by law, if the Holder
promptly notifies the Company of such disclosure and takes reasonable steps to
minimize the extent of any such required disclosure. The foregoing shall not be
considered Proprietary Information and shall not prohibit the use by Holder of
any such information received pursuant to this Section 6(b) if and solely to the
extent such information (w) is or becomes generally available to or known by the
public other than as a result of a breach of the confidentiality provisions of
this Agreement, including the confidentiality obligations as required by this
Agreement that apply to Persons not party to this Agreement to whom Holder has
disclosed such information as permitted hereunder, (x) was available to Holder
or its Affiliates, a Holder Designee or a Holder Observer, as applicable, prior
to the Company’s disclosure to any such person, (y) is or becomes available to
Holder or its Affiliates, a Holder Designee or a Holder Observer, as applicable,
from a source other than the Company, or (z) has already been, or is hereafter,
independently developed by Holder without reference to, incorporation of or
other use of the Proprietary Information; provided, however, that, in the case
of clauses (x) and (y), such information was not known to the Holder, a Holder
Designee or a Holder Observer, as applicable, to be disclosed by the source of
such information in violation of a confidentiality obligation (whether by
agreement, duty or otherwise) to the Company with respect to such information.

 

(c)       Material Non-Public Information. Holder hereby acknowledges that it is
aware that the United States securities laws prohibit any person who has
material, non-public information concerning a company from purchasing or selling
securities of such company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

(d)       Use of Proprietary Information. Holder agrees that it may only use the
Proprietary Information delivered pursuant to 6(a) to evaluate and manage its
investment in the Company and not for any other purpose.

 

7.             HOLDER VETO RIGHTS

 

Holder Veto Rights. For so long as the Holder Group holds at least 50% of
Holder’s Initial Equity Stake, neither the Company nor any of its subsidiaries
shall take, or be permitted to take, any action, whether as a single transaction
or a series of related transactions, without the prior written consent of Holder
to make any change in or amendment to its certificate of incorporation or bylaws
that has a disproportionate impact on the Common Stock or rights with respect
thereto held by Holder relative to the Common Stock held by the Company’s other
Common Stock holders.

 



 17 

 



 

8.             RESTRICTIONS ON TRANSFER

 

(a)       Initial Lock-up Period. Prior to one hundred and eighty (180) days
following the date hereof (the “Initial Lock-Up Period”), Holder agrees that it
will not directly or indirectly sell, transfer, pledge, encumber, assign or
otherwise dispose of (“Transfer”) any portion of Holder’s Initial Equity Stake.

 

(b)       Subsequent Lock-up Periods. In connection with any Underwritten
Offering of equity securities of the Company, the Holder shall not Transfer any
Holder Shares (other than those Holder Shares included in such Underwritten
Offering pursuant to this Agreement), without the prior written consent of the
Company, during the seven days prior to and the 90-day period beginning on the
date of pricing of such Underwritten Offering (the “Lock-Up Period”), except in
the event the underwriters managing the Underwritten Offering otherwise agree by
written consent. The Holder agrees to execute a lock-up agreement in favor of
the underwriters to such effect (in each case on substantially the same terms
and conditions as all such holders) and, in any event, that the underwriters in
any Underwritten Offering shall be third party beneficiaries of this Section
7(b); provided that the Holder shall only be required to be subject to the
Lock-Up Period and execute such lock-up if the Sponsor and the directors and
executive officers of the Company have executed a lock-up on terms at least as
restrictive with respect to the relevant Underwritten Offering. The Holder’s
obligations under this Section 8(b) shall only apply for so long as the Holder
holds at least 10% of the issued and outstanding Common Stock.

 

9.             TERMINATION

 

(a)       Survival. The rights of Holder under this Agreement shall terminate in
accordance with the terms of this Agreement and in any event, upon the date that
Holder holds no Holder Shares (the “Termination Date”). Notwithstanding the
foregoing, the obligations of the parties under Section 4 of this Agreement
shall remain in full force and effect following such time.

 

10.           MISCELLANEOUS

 

(a)       Covenants Relating To Rule 144. For so long as the Company is subject
to the reporting requirements of Section 13 or 15 of the Securities Act, the
Company covenants that it will file the reports required to be filed by it under
the Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules
and regulations adopted by the Commission thereunder. If the Company ceases to
be so required to file such reports, the Company covenants that it will upon the
request of Holder to the extent such information is required for Holder to sell
(i) make publicly available such information as is necessary to permit sales
pursuant to Rule 144 under the Securities Act, (ii) deliver such information to
a prospective purchaser as is necessary to permit sales pursuant to Rule 144A
under the Securities Act and it will take such further action as Holder may
reasonably request, and (iii) take such further action that is reasonable in the
circumstances, in each case, to the extent required, from time to time, to
enable Holder to sell its Holder Shares without registration under the
Securities Act within the limitation of the exemptions provided by (A) Rule 144
under the Securities Act, as such Rule may be amended from time to time, (B)
Rule 144A under the Securities Act, as such rule may be amended from time to
time, or (C) any similar rules or regulations hereafter adopted by the
Commission.

 



 18 

 



 

(b)       Upon the request of Holder, the Company will deliver to Holder a
written statement as to whether it has complied with such requirements of the
Securities Act and the Exchange Act, a copy of the most recent annual and
quarterly report(s) of the Company, and such other reports, documents or
stockholder communications of the Company, and take such further actions
consistent with this Section 10(a), as Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing Holder to sell any
such Holder Shares without registration.

 

(c)       No Inconsistent Agreements. The Company has not entered into, and the
Company will not after the date of this Agreement enter into, any agreement
which is inconsistent with the rights granted to Holder pursuant to this
Agreement or otherwise conflicts with the provisions of this Agreement. The
rights granted to Holder hereunder do not and will not for the term of this
Agreement in any way conflict with the rights granted to the holders of the
Company’s other issued and outstanding securities under any such agreements.

 

(d)       Amendments and Waivers. The provisions of this Agreement may be
amended or waived at any time only by the written agreement of the Company,
Sponsor and Holder. Any waiver, permit, consent or approval of any kind or
character on the part of Holder of any provision or condition of this Agreement
must be made in writing and shall be effective only to the extent specifically
set forth in writing. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon Holder, Sponsor and the Company. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof.

 

The Company shall provide the Holder with a true, correct and complete copy of
any stockholder agreement entered into by the Company with the Sponsor in
connection with Sponsor’s Common Stock ownership in the Company, including, but
not limited to, any investor rights agreement, registration rights agreement or
similar agreement (“Sponsor Stockholder Agreement”) other than any stockholder
or similar agreement with the Company and Sponsor including terms that are
substantially the same as those contained in the Registration Rights Agreement
between Sponsor and Conyers Park Acquisition Corp. as in effect on the date of
the Merger Agreement (the “Replacement RRA”); provided, that the terms of the
Replacement RRA comparable to Section 2(e) hereof shall be no more favorable to
Sponsor than the terms set forth herein. If the Company has entered into or in
the future enters into any such Sponsor Stockholder Agreement, other than the
Replacement RRA, that establishes rights or benefits for Sponsor that are
comparable but more favorable to the rights provided to Holder pursuant to any
of Sections 2, 3, 4, 6, 8, 10(a) or the definitions used therein or establishes
obligations of the Sponsor under such Sections and definitions that are less
burdensome, as applicable, in any material respect than the rights, benefits and
obligations of the Holder set forth under such Sections and definitions herein
(“New Terms”), the Company shall deliver written notice to the Holder of such
New Terms and this Agreement shall be deemed to be amended accordingly by the
parties.

 



 19 

 

 

(e)       Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, facsimile, e-mail transmission or any courier guaranteeing
overnight delivery: (a) if to Holder, at the most current address given by
Holder to the Company by means of a notice given in accordance with the
provisions of this Section 10(e); if to Sponsor, to 3 Greenwich Office Park, 2nd
Floor, Greenwich, CT 06831, Attention: Brian Ratzan; and (c) if to the Company,
to 3 Greenwich Office Park, 2nd Floor, Greenwich, CT 06831, Attention: Brian
Ratzan. All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two (2) Business
Days after being deposited in the mail, postage prepaid, if mailed; when
delivered, if sent by facsimile or e-mail (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party) and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.

 

(f)       Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors of the Company, Sponsor and the Holder. Other
than with respect to registration rights provided hereunder which may be
assigned by Holder to other members of the Holder Group, no party can assign its
rights under this Agreement without the prior written consent of the other
parties.

 

(g)       Specific Enforcement. Without limiting the remedies available to
Holder, the Company and Sponsor acknowledge that any failure by the Company or
Sponsor to comply with their obligations under Sections 2 and 5 may result in
material irreparable injury to Holder for which there is no adequate remedy at
law, that it would not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, Holder may obtain such
relief as may be required to specifically enforce the Company’s or Sponsor’s
obligations under Sections 2 and 5.

 

(h)       Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(i)       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof

 

(j)       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

 

(k)       Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of Delaware and
to the jurisdiction of the United States District Court for the District of
Delaware for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in the state
courts of Delaware or the United States District Court for the District of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 



 20 

 

 

(l)       WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE SECURITIES OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

(m)       Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

[SIGNATURE PAGE FOLLOWS]

 



 21 

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 



  THE SIMPLY GOOD FOODS COMPANY       By: /s/ David West   Name: David West  
Title: President         CONYERS PARK SPONSOR LLC         By:  /s/ Brian Ratzan
  Name: Brian Ratzan   Title: Member

 

 

[Signature Page to Investor Rights Agreement]

 

 

\

  ATKINS HOLDINGS LLC         By: /s/ Stephen D. Aronson   Name: Stephen D.
Aronson   Title: Authorized Signatory

 

 

 

 

[Signature Page to Investor Rights Agreement]

 

 



 

 